Memobandum. Order unanimously reversed on the law and information reinstated.
In our opinion, the failure to place above deponent’s signature the form notice advising deponent of his criminal liability, pursuant to Penal Law (§ 210.45), did not render the verification of the information defective. While the information must be subscribed, this merely requires that deponent’s signature be at the conclusion of the statement being verified but does not require such signature to also follow the form notice. Concededly, it would be better practice to have the form notice immediately beneath the statement being verified and directly above deponent’s signature so as to forcefully call the criminal penalty for making false statements to deponent’s attention (see 1 Waxner, New York Criminal Practice, ][ 2.8). However, the placing of the notice below deponent’s signature, as done on the New York State Police form used as an information here, is sufficient to constitute a verification pursuant to CPL 100.30 (subd. 1, par. [d]).
Concur ■ — ■ Glickman, P. J., Pittoni and Fabley, JJ.